DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.
Claims 1-5, 7 and 19-25 are currently being examined. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 25, there is no claimed lower limit on the total content of the additional binding agent and the styrene/(meth)acrylic copolymer. Thus, this range would encompass all values below 2.25 wt. %. However, in claim 1, from which claim 25 depends, the styrene/(meth)acrylic copolymer must be present at an amount of at least 0.02 wt. %. Since there also must be some amount of the additional binding agent, the total content of the two components must be greater than 0.02 wt. %. Thus, the claimed range extends below that of claim 1 and claim 25 fails to further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-5, 7 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Alden et al. (US 2007/0074316) in view of Rouse et al. (US 2008/0182090).
Regarding claims 1-5, 7 and 20-23, Alden (Paragraphs 127-128) teaches a metal nanowire dispersion that can comprise water, surfactants and an additive that controls nanowire dispersion and can also comprise (but it not required to comprise, which if not present would meet option (a)) additional binding agents that that include several of those claimed. The metal of the nanowires can be silver, copper or gold (Paragraph 66) and preferably have a cross sectional dimension of less than 100 nm and an aspect ratio of greater than 10, preferably greater than 100. These ranges fully encompass the claimed dimensions of the electroconductive nanoobjects. The content of the metal nanowires can be from 0.05 to 1.4 weight % of the composition (Paragraph 128). The composition does not comprise carbon nanotubes. 
Alden does not teach specific dispersion control agents. 
Rouse (Paragraphs 8 and 13) teaches water based conductive inks that include soluble acrylic copolymers capable of dispersing the conductive particles used in combination with wetting agents that provide increased conductivity for the printed composition. The wetting agents include surfactants (Paragraphs 24-25) like those of Alden (Alden, Paragraph 127). The particles can be silver particles having a fiber form (Paragraph 22). The acrylic copolymers are styrene(meth)acrylic copolymers and can be Joncyrl® 60 (Paragraphs 27-29). This copolymer is the same copolymer of the examples of the instant case and thus, would meet the claimed number average 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the copolymer dispersion agent of Rouse, as the additive that controls the nanowire dispersion of Alden, in order to have a specific dispersion agent that has been shown to provide increased conductivity of the printed composition. Using the relative weight ratios of Rouse for the silver particles to copolymer and the metal nanowire content of Alden, the content of the copolymer overlaps that claimed. These calculations are based on the weight percentage of the metal nanowires of Alden and the relative weight percentages of Rouse.  For example, using the 3:1 ratio and using a silver content of 1 wt. %, this would encompass having a content of the copolymer of 0.33 wt. %. 
Regarding option (b) Alden teaches hydroxypropyl methyl cellulose can be present at from 0.02 to 0.5 weight % or other of the claimed additional binding agents at from 0.02 to 4 weight % (Paragraph 128). Based on the calculated values for the content of the copolymer, the teachings of Alden encompass additional binding agents at a weight fraction equal to or less than the weight fraction of the copolymer.
Regarding claim 19, given that the teachings of Alden in view of Rouse encompass compositions identical to those claimed, these compositions would meet the claimed light transmission and sheet resistance values. Further, Alden (Example 2) teaches electroconductive layers with light transmission and resistivity as claimed. 
Regarding claim 24, based on the content ranges of the conductive particles and styrene/(meth)acrylic copolymer set forth in Paragraph 34 of Rouse, this would be 
Regarding claim 25, based on the weight percentages set forth above, the teachings of Alden in view of Rouse encompass a total content weight percentage of the additional binding agent and the styrene/(meth)acrylic copolymer in the claimed range. 

Double Patenting
Claims 1-5, 7 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6 of U.S. Patent No. 10,526,501. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a composition comprising all of the components as claimed in the instant application. While the composition of U.S. Patent No. 10,526,501 also comprises one or more alcohols, given the open “comprising” claim language of the instant claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there is nothing that precludes the composition from comprising the additional component. The claims of U.S. Patent No. 10,526,501 do not require any additional binding agent.

Response to Arguments
Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive. 
Applicants argue that Rouse et al. (US 2008/0182090) teaches too high a content of styrene/(meth)acrylic copolymer to meet the claimed ranges and that it would have too high a solids content to make a composition with appropriate light transmission and haze properties. However, the teachings of Rouse were only used to set forth a specific dispersion agent that has been shown to provide increased conductivity of the printed composition and the relative, not overall, amount of conductive particles and styrene/(meth)acrylic copolymer to use. Using the relative weight ratios of Rouse for the silver particles to copolymer and the metal nanowire content of Alden et al. (US 2007/0074316), the content of the copolymer overlaps that claimed. These calculations are based on the weight percentage of the metal nanowires of Alden and the relative weight percentages of Rouse.  For example, using the 3:1 ratio and using a silver content of 1 wt. %, this would encompass having a content of the copolymer of 0.33 wt. %. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicants argue that the since the claims of U.S. Patent No. 10,526,501 state that copolymer is dissolved in a mixture of water and alcohol, that this does not meet 
Due to amendments to the claims, the rejections from the October 21, 2020 Office Action are either withdrawn or modified and are replaced by those presented above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




May 5, 2021